         Case 1:19-mc-00145-TSC Document 262 Filed 09/20/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               )
In the Matter of the                           )
Federal Bureau of Prisons’ Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane, et al. v. Barr               )       Case No. 19-mc-145 (TSC)
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
ALL CASES                                      )
                                               )

                                            ORDER

       For the reasons set forth in the accompanying memorandum opinion (ECF No. 261),

Defendants’ omnibus motion, (ECF Nos. 169, 170) is hereby GRANTED in part. Defendants’

motion as to the FDCA claims in Count XI of the Amended Complaint (ECF No. 92) is hereby

DENIED, but the motion is GRANTED in all other respects except as to the as-applied Eighth

Amendment claim pressed by Plaintiff Norris Holder, which remains pending.

       Accordingly, Plaintiffs’ motion for partial summary judgment on the FDCA claims in

Count XI, (ECF No. 236), and Count V of Plaintiff LeCroy’s Amended Complaint (ECF

No. 245) is hereby GRANTED, but the injunctive relief sought therein is DENIED. This ruling

does not apply to Plaintiff Norris Holder, whose request for injunctive relief remains pending.

Date: September 20, 2020


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                   1
